FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – MAY 11, 2010 BAYTEX ENERGY TRUST ANNOUNCES FIRST QUARTER 2010 RESULTS Calgary, Alberta (May 11, 2010) - Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE) is pleased to announce its operating and financial results for the three months ended March 31, 2010 (in Canadian dollars unless otherwise denoted). Highlights · Produced a quarterly record of 43,425 boe/d for Q1/2010 (an increase of 9% from Q1/2009 and 2% from Q4/2009); · Generated funds from operations of $107.5 million in Q1/2010 (an increase of 81% from Q1/2009 and 10% from Q4/2009); · Drilled our highest rate wells to date in our light resource plays in the Bakken/Three Forks in North Dakota and the Viking in southwest Saskatchewan; · Subsequent to the end of Q1/2010, entered into an agreement to acquire heavy oil assets in the Lloydminster area of southwest Saskatchewan, which are producing approximately 900 bbl/d and include 32,100 net acres of undeveloped land: and · Delivered total market return (assuming reinvestment of distributions) of 18% in Q1/2010. Three Months Ended March 31, December 31, March 31, FINANCIAL (thousands of Canadian dollars, except per unit amounts) Petroleum and natural gas sales Funds from operations (1) Per unit - basic Per unit - diluted Cash distributions declared (net of DRIP) Per unit Net income (loss) Per unit - basic Per unit - diluted Exploration and development Acquisitions – net of dispositions Total oil and gas expenditures Bank loan Convertible debentures Long-term notes Working capital deficiency Total monetary debt (2) Funds from operations is a non-GAAP term that represents cash generated from operating activities before changes in non-cash working capital and other operating items. Baytex’s funds from operations may not be comparable to other issuers. Baytex considers funds from operations a key measure of performance as it demonstrates its ability to generate the cash flow necessary to fund future distributions and capital investments. For a reconciliation of funds from operations to cash flow from operating activities, see Management’s Discussion and Analysis of the operating and financial results for the three months ended March 31, 2010. Total monetary debt is a non-GAAP term which we define to be the sum of monetary working capital (which is current assets less current liabilities (excluding non-cash items such as future income tax assets or liabilities and unrealized financial instrument gains or losses)), the principal amount of long-term debt and the balance sheet value of the convertible debentures. Baytex Energy Trust Press Release
